                             ACCT# 1003533012
                        Case 1:15-cv-06049-JSR Document 168-7 Filed 04/03/20 Page 1 of 5
                                         ROSS & ASMAR
                                         499 FASHION AVE RM 23S
                                         NEW YORK NY 10018-6849




  INVOICE # 840553204                        WEST INFORMATION CHARGES INVOICE                                          PAGE
                                                   JUN 01, 2019 - JUN 30, 2019                                            1
                                                                                 CHARGE                TAX        TOTAL CHARGE
                           DESCRIPTION                                           IN USD              IN USD          IN USD




WEST INFORMATION CHARGES                                                           1,118.20            99.24               1,217.44




IMPORTANT NEWS
TIME SAVING TIP: You can now find answers 24/7 to commonly asked customer service questions online at legalsolutions.com/support.
Find information on account maintenance, billing, returns, refunds, OnePass, orders, subscriptions, contracts and more.




FOR BILLING INFORMATION CALL                                                         1003533012                        A
      1-800-328-4880




                                            RETURN BOTTOM PORTION WITH PAYMENT

INVOICE #                       840553204
INVOICE DATE                   07/01/2019
ACCOUNT #                     1003533012                                WEST INFORMATION CHARGES
                                                                         JUN 01, 2019 - JUN 30, 2019
VENDOR #                       XX-XXXXXXX
VAT REG#                     EU826006554


AMOUNT DUE IN USD          1,217.44
DUE DATE                 07/31/2019
AMOUNT ENCLOSED IN USD ____________
                                              Thomson Reuters - West
                                              Payment Center                                  ROSS & ASMAR
                                              P.O. Box 6292                                   499 FASHION AVE RM 23S
                                              Carol Stream, IL 60197-6292                     NEW YORK NY 10018-6849




  0840553204 0000000000000000000000 20190701 ZCPG 000121744 0010 1003533012 5
                                ACCT# 1003533012
                         Case 1:15-cv-06049-JSR Document 168-7 Filed 04/03/20 Page 2 of 5
                                          ROSS & ASMAR
                                          499 FASHION AVE RM 23S
                                          NEW YORK NY 10018-6849




IMPORTANT NEWS
*INDICATES A SYSTEM CREDIT
TIME SAVING TIP: You can now find answers 24/7 to commonly asked customer service questions online at legalsolutions.com/support.
Find information on account maintenance, billing, returns, refunds, OnePass, orders, subscriptions, contracts and more.




  INVOICE # 840553204                                     BILLING SUMMARY                                                           PAGE
  POSTING # 6129220780                                 JUN 01, 2019 - JUN 30, 2019                                                     1
                                                                                          CHARGE              TAX         TOTAL CHARGE
                           DESCRIPTION                                      UNITS         IN USD            IN USD           IN USD
DETAIL OF CHARGES


IMMIGRATION PRACTITIONER PRIMARY ON WESTLAW
   MONTHLY CHARGES
      DATABASE CHARGES                                                                         89.99             7.99                97.98
   TOTAL MONTHLY CHARGES                                                                       89.99S            7.99S               97.98S
TOTAL IMMIGRATION PRACTITIONER PRIMARY ON WESTLAW
CHARGES                                                                                        89.99SG           7.99SG              97.98SG


NY ALL CASES AND STATUTES STATE LITIGATOR ON WESTLAW
   MONTHLY CHARGES
      DATABASE CHARGES                                                                        284.21            25.22               309.43
   TOTAL MONTHLY CHARGES                                                                      284.21S           25.22S              309.43S
TOTAL NY ALL CASES AND STATUTES STATE LITIGATOR ON
WESTLAW CHARGES                                                                               284.21SG          25.22SG             309.43SG


ANCILLARY
   WESTLAW USAGE CHARGES
      DOCUMENT DISPLAYS                                                          3            744.00            66.03               810.03
   TOTAL WESTLAW USAGE CHARGES                                                                744.00S           66.03S              810.03S
TOTAL ANCILLARY CHARGES                                                                       744.00SG          66.03SG             810.03SG


TOTAL DETAIL OF CHARGES                                                                     1,118.20SG          99.24SG        1,217.44SG

TOTAL WEST INFORMATION CHARGES                                                              1,118.20G           99.24G         1,217.44G




                                                                        1003533012                                             A
Case 1:15-cv-06049-JSR Document 168-7 Filed 04/03/20 Page 3 of 5




                               1003533012                          A
Case 1:15-cv-06049-JSR Document 168-7 Filed 04/03/20 Page 4 of 5




                                    ROSS & ASMAR
                                    499 FASHION AVE RM 23S
                                    NEW YORK NY 10018-6849
               Case 1:15-cv-06049-JSR Document 168-7 Filed 04/03/20 Page 5 of 5




                           Go Green with e-billing for time savings and convenience: ebilling.thomsonreuters.com
                                           To pay electronically:myaccount.thomsonreuters.com

ONLINE RESOURCES
myaccount.thomsonreuters.com                                             legalsolutions.thomsonreuters.com
       Make payments online and review account balances                         User guides
       Update addresses and review order status                                 Filing instructions
       Manage online users' access                                              Software, products,and services information
quickview.com                                                            thomsonreuters.com
       Obtain free usage reporting for cost recovery                            Learn more about our company
REMITTANCE AND TERMS                                                           TAX INFORMATION
       Terms: Net 30, and products are shipped FOB Shipping Point.                      Canadian Registration Numbers
       Return the remittance portion and make checks payable to:
       Thomson Reuters - West Publishing Corp                                           Canada GST 13641 8480 RT0001
       Do not enclose cash or additional correspondence.                                British Columbia PST PST-1000-4632
       Do not fold or staple your check or remittance portion.                          Quebec QST 1021623993 TQ001
       Use the enclosed envelope to send your payment.                                  Saskatchewan PST 1895663
       U.S. customers may mail payments (no returns) to:
              Thomson Reuters - West Payment Center                                     Federal Employer Identification Number: XX-XXXXXXX
              P.O. Box 6292
              Carol Stream IL 60197-6292                                                VAT Reg # EU826006554
CONTACT INFORMATION
                                        Telephone                               E-Mail
       Customer Service                 800-328-4880                            customerservice@thomsonreuters.com
       Federal Government Accounts      800-328-2781                            fedgovt@thomsonreuters.com
       International Accounts                                                   west.international.account.service@thomsonreuters.com
       FindLaw®                                                                 findlawcustomerservice@thomsonreuters.com
                                        800-328-4880
       Payment Inquiries                                                        west.arpaymentcenter@thomsonreuters.com
THOMSON REUTERS - WEST PUBLISHING CORPORATION PRINT RETURN POLICY
       If you are not completely satisfied with the products youpurchase from West (Thomson Reuters), you may return them. In order to
       receive credit, returns must be received within 45 days of the shipdate. If a return is received after 45 days, we regret that we cannot
       issue a refund or send the merchandise back to you. Your ship date canbe found on your invoice or online at
       myaccount.thomsonreuters.com
       Please note that products included in WestPack, LibraryManagement Arrangement (LMA), West Complete, Library Savings Plan and
       Assured Print Pricing programs are non-refundable. These programsprovide our most favorable terms and titles within are not eligible
       to be refunded.
       To ensure accurate processing, simply return merchandise inoriginal packaging insuring contents for its value. Please refer to the
       shipping instructions included in your package and always enclose a copyof the original delivery or billing document, including a brief
       explanation of the reason for the return. All expenses associated withreturns are the responsibility of the customer. Customers will
       forfeit any applicable discounts when returning part of a promotionalsale.
       The return policy does not apply to online servicesand other non-print items. Please refer to your Subscriber Agreement.



                                PLEASE PROVIDE EXPLANATION IF PAYMENT DOES NOT EQUAL AMOUNT DUE

Special Payment Instructions:
Invoice Number                                      Posting Number                            Amount of Payment




Explanation /Directions:



Contact:                                Phone:                                 Email:

                           Go Green with e-billing for time savings and convenience:ebilling.thomsonreuters.com
                                         To pay electronically: myaccount.thomsonreuters.com
                                                          ©2016 Thomson Reuters
Form 14016
